Case 1:20-cv-06322-AMD-PK Document 2 Filed 12/29/20 Page 1 of 1 PageID #: 3
   AO 440 (Rev. 06/ 12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District of New York    E]

        Jacob Kellner as President and CEO of I & L                )
                      Distributing Inc.                            )
                                                                   )
                                                                   )
                                Plaintiff(s)
                                                                   )
                                                                   )
                                    V.                                    Civil Action No.
                                                                   )
    Amazon.com, Amazon, Amazon Officers Directors                  )
                 and Shareholders
                                                                   )
                                                                    )
                                                                    )
                               Defendant(s)                         )

                                                    SUMMONS IN A CIVIL ACTION

   To: (Defendant's name and address) ~a~::is Wright Tremaine LLP
                                      1251 Avenue of the Americas, 21st Floor
                                      New York, NY 10020




              A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procecjure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
   whose name and address are: Vincent F Spata Attorney at Law PLLC.
                                   1275 74th Street
                                   Brooklyn, NY 11228
                                   Vincent F Spata Esq. (VS5030)




           If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
    You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


    Date:               12/29/2020
                                                                                         Signature of Clerk or Deputy Clerk
